                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NIKOLAY KAUTSMAN, et al.,                         CASE NO. C16-1940-JCC
10                          Plaintiffs,                 MINUTE ORDER
11           v.

12    CARRINGTON MORTGAGE SERVICES,
      LLC, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court sua sponte. The parties are DIRECTED to meet and

19   confer to develop a proposed case management schedule. If the parties cannot agree on a case

20   management schedule, Plaintiffs shall file a proposed case management schedule, to which

21   Defendants may respond. The proposed case management schedule is due by March 18, 2019. If

22   the parties cannot agree, Defendants’ response is due by March 20, 2019.

23          DATED this 4th day of March 2019.

24                                                        William M. McCool
                                                          Clerk of Court
25
                                                          s/Tomas Hernandez
26
                                                          Deputy Clerk

     MINUTE ORDER
     C16-1940-JCC
     PAGE - 1
